Citation Nr: 1400236	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  12-05 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether a timely substantive appeal was filed with respect to a March 2009 rating decision that assigned an initial rating for a left shoulder condition.


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Attorney at Law


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from September 1976 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's claim.  A review of the Virtual VA claims file does not reveal any additional records pertinent to the claim on appeal.

In a July 2013 statement, the Veteran's attorney claims entitlement to an increased rating for a left shoulder condition.  This issue has not been adjudicated by the agency of original jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

In May 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's attorney that he was withdrawing the issue of whether a timely substantive appeal had been received with respect to a March 2009 rating decision that assigned an initial rating for a left shoulder condition.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal on the issue of whether a timely substantive appeal had been received with respect to a March 2009 rating decision that assigned an initial rating for a left shoulder condition have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013). 

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran's attorney submitted a written statement, received on May 23, 2012, indicating the Veteran's desire to withdraw his appeal as to the issue of whether a timely substantive appeal had been received with respect to a March 2009 rating decision that assigned an initial rating for a left shoulder condition.  As the Veteran has withdrawn his appeal as to this issue, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


